      Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 1 of 7



 1 Ann McFarland Draper (Bar No. 065669)
   courts@draperlaw.net
 2 Draper Law Offices
   75 Broadway, Suite 202
 3 San Francisco, California 94111
   Telephone:     (415) 989-5620
 4
   QUINN EMANUEL URQUHART & SULLIVAN, LLP
 5 Kevin P.B. Johnson (Bar No. 177129)
   kevinjohnson@quinnemanuel.com
 6 Andrea Pallios Roberts (Bar No. 228128)
   andreaproberts@quinnemanuel.com
 7 555 Twin Dolphin Drive, 5th Floor
   Redwood Shores, California 94065-2139
 8 Telephone:    (650) 801-5000
   Facsimile:    (650) 801-5100
 9
   Ed DeFranco (Bar No. 165596)
10 eddefranco@quinnemanuel.com
   51 Madison Avenue, 22nd Floor
11 New York, NY 10010
   Telephone:    (212) 849-7000
12 Facsimile:    (212) 849-7100

13 John E. Nathan (Pro Hac Vice)
   jnathan155@yahoo.com
14 John E. Nathan LLC
   1175 Park Avenue
15 New York, NY 10128
   Telephone:     (917) 960-1667
16
   Attorneys for Defendants and Cross-Complainants
17
                              UNITED STATES DISTRICT COURT
18
               NORTHERN DISTRICT OF CALIFORNIA, OAKLAND DIVISION
19

20
   TECHSHOP, INC., a California corporation,    CASE NO. 4:18-CV-01044-HSG (JCS)
21 DORIS A. KLEIN, in her capacity as Chapter
   7 trustee for TECHSHOP, INC.,                DEFENDANTS AND
22                                              COUNTERCLAIMANTS’ BRIEF RE
                   Plaintiff,                   EVIDENTIARY DISPUTES FOR JUNE
23                                              10, 2019
           vs.
24
   DAN RASURE, et al.,                          Hearing Date: April 30, 2019
25                                              Pre-Trial Conference: April 30, 2019 3:00 p.m.
                   Defendants.                  Trial: June 3, 2019, 8:30 a.m.
26                                              Judge: Hon. Haywood S. Gilliam, Jr.

27 AND RELATED COUNTERCLAIMS

28

                                                            Case No. 4:18-CV-01044-HSG (JCS)
         DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
        Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 2 of 7



 1           Defendants and Counterclaimants (“Defendants”) submit below their positions regarding

 2 exhibit, testimony, and witness disputes for June 10 that the parties could not resolve.

 3 I.        PLAINTIFF’S OBJECTIONS TO MR. BUNGER AND BUNGER
             DEMONSTRATIVES
 4
             A.     Mr. Bunger’s Qualifications
 5
             Plaintiff’s objections to Mr. Bunger’s qualifications will be resolved by the voir dire on
 6
     June 10, 2019.1
 7
             B.     The Substance of Mr. Bunger’s Testimony and Demonstratives
 8

 9                  1.      Objections to Demonstratives on the Basis of the Opinions Therein

10           Plaintiff objects to all of Mr. Bunger’s direct examination demonstratives. 2 Other than the

11 issue regarding Fed. R. Evid. 703 discussed separately below, the crux of Plaintiff’s objections are

12 that the subject matter on which Mr. Bunger opines is not relevant, and Mr. Bunger lacks the

13 proper expertise. Plaintiff filed a Daubert motion on these issues (Dkt. 126) and the Court denied

14 the motion. (Dkt. 158.) Plaintiff is seeking a re-do, making the same arguments that were

15 previously unsuccessful.

16           Mr. Bunger’s opinions fall into four categories: (1) the messy bankruptcy of TechShop in

17 November 2017 damaged customers and employees such that the brand in the U.S. held negative

18 value (Slides 5-27); (2) “2.0” is important in the branding context (Slides 28-32); (3) “Tech” and

19 “Shop” are common terms in makerspace names (Slides 33-35); and (4) a lost licensing revenue

20 model for the TechShop mark based on foreign licensing history when there has been no history of

21 licensing in the U.S, is not an appropriate valuation method for this case (Slides 36-41).

22           Negative Brand Equity. Plaintiff argues that whether or not TechShop had negative

23 brand value is irrelevant. It is not. Plaintiff put the value of the TechShop brand at issue in its

24

25
        1
         On June 7, Defendants provided the Court with a hard copy binder containing Mr. Bunger’s
26 reports. Defendants inadvertently provided a binder that did not include all of the appendices to
   the reports, including Mr. Bunger’s bio and list of publications. Defendants file herewith the full
27 opening and rebuttal reports of Mr. Bunger, including all appendices. (Ex. A.)
       2
28       Defendants timely served an updated set of demonstratives on June 9. The new set is
   attached as Exhibit B.
                                             -1-               Case No. 4:18-CV-01044-HSG (JCS)
            DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
       Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 3 of 7



 1 case in its attempt to show that TechShop was damaged by Defendants’ alleged infringement and

 2 the amount of damages. Plaintiff examined Mr. Newton and Mr. Woods regarding how successful

 3 TechShop was prior to its November 15, 2017 closure, taking time to go through magazine article

 4 after article discussing TechShop prior to its financial difficulties. Plaintiff asked both witnesses

 5 to testify about what it was like to have President Obama visit TechShop—again, an event that

 6 pre-dates the closure. Then, Plaintiff’s damages expert Dr. Matolo put brand value into issue. He

 7 testified as to how much the TechShop brand was worth in the United States before and after the

 8 bankruptcy, incredibly saying that the brand was worth more after the bankruptcy. Mr. Bunger’s

 9 opinion rebuts Dr. Matolo’s opinions. Mr. Bunger relies on the type of data that experts in his

10 field rely upon: various sentiment analysis tools and traditional and social media sources. Dr.

11 Matolo relied on publicly available materials as well. Mr. Bunger concludes that TechShop had

12 negative brand value after the bankruptcy. This is appropriate expert testimony. Invisible Fence,

13 Inc. v. Fido’s Fence, Inc., 2014 WL 201457, at *2-3 (E.D. Tenn. Jan. 17, 2014) (finding that

14 branding expert’s “specialized knowledge will assist the trier of fact to understand the evidence or

15 to determine a fact in issue” in a trademark case); Active Sports Lifestyle USA LLC v. Old Navy,

16 LLC, 2013 WL 11239385, at *13 (C.D. Cal. Nov. 21, 2013) (holding that branding expert “offers

17 opinions on topics that are appropriate to his expertise and the facts and legal theories in this

18 [trademark infringement] case”); Allstate Ins. Co. v. Kia Motors Am., Inc., 2017 WL 10311211, at

19 *6 (C.D. Cal. Sept. 20, 2017) (declining to exclude expert testimony on brand value in a trademark

20 case).

21           Plaintiff claims that Mr. Bunger cannot offer testimony regarding consumer perception of

22 the brand without a consumer survey. Plaintiff is incorrect. Lifescan, Inc. v. Shasta Techs., LLC,

23 2013 WL 12201564, at *8-9 (N.D. Cal. May 21, 2013) (denying a motion to exclude a brand value

24 expert’s testimony on relevance grounds and noting that the fact that the expert “did not conduct a

25 survey pertaining to consumer confusion in this case is not dispositive as to the admissibility of his

26 testimony”). Moreover, Plaintiff itself did not offer any consumer surveys to support its claims as

27 to the value of the TechShop brand.

28

                                             -2-               Case No. 4:18-CV-01044-HSG (JCS)
            DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
       Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 4 of 7



 1          Use of 2.0 in a Branding Context. Mr. Bunger’s second opinion relates to the use of 2.0
 2 in a branding context and whether consumers in the makerspace community would be aware that

 3 TechShop and TechShop 2.0 were different entities. Mr. Bunger has expertise to offer opinions

 4 on these issues because he is both an expert in brand value and makerspaces. (Ex. A.) This Court

 5 has established that “[u]nder the reliability requirement, the expert testimony must have a reliable

 6 basis in the knowledge and experience of the relevant discipline,” and “[w]hen evaluating

 7 specialized or technical expert opinion testimony, the relevant reliability concerns may focus upon

 8 personal knowledge or experience.” Schneider v. Chipotle Mexican Grill, Inc., 328 F.R.D. 520,

 9 542 (N.D. Cal. 2018) (citations and quotations omitted). Mr. Bunger has the requisite personal

10 knowledge and experience in both branding and the maker movement to opine on this issue. See

11 USA v. Lucero, 2018 WL 466503, at *3 (N.D. Cal. Jan. 18, 2018) (denying Daubert motion where

12 expert’s “historical perspective” could aid the jury).

13          Mr. Bunger’s opinion is relevant, at least, to whether there is actual confusion and intent to

14 confuse. Mr. Bunger’s opinion is thus relevant to the jury’s assessment of at least those two

15 Sleekcraft factors. This is proper. Relevance in relation to expert witness testimony “simply

16 requires that the [testimony] logically advance a material aspect of the party’s case.” Racies v.

17 Quincy Bioscience, LLC, Case No. 15-cv-00292-HSG, 2016 WL 5725079, at *3 (N.D. Cal. Sept.

18 30, 2016) (citations omitted). Further, “courts distinguish between permissible expert opinions on

19 the individual Sleekcraft factors from impermissible testimony amounting to legal conclusions on

20 whether there is or is not a likelihood of confusion.” Marketquest Group, Inc. v. BIC Corp., 2018

21 WL 1756116, at *3 (S.D. Cal. April 12, 2018) (citations omitted). “[E]xpert testimony on the

22 factors that go into the ultimate finding on the confusion issue is generally quite proper and

23 helpful to both judge and jury.” Id. Here, whether the use of 2.0 conveys something different in a

24 branding context, and whether information was provided to members of the makerspace

25 community to allow them to distinguish TechShop and TechShop 2.0 are relevant to whether

26 consumers were actually confused and whether there was intent to confuse on the part of

27 Defendants. The jury will reach those ultimate conclusions, but the foundational facts based upon

28 Mr. Bunger’s expert opinions are permissible.

                                           -3-               Case No. 4:18-CV-01044-HSG (JCS)
          DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
       Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 5 of 7



 1          Common Terms in TechShop Name. Mr. Bunger’s third opinion is that the words “tech”
 2 and “shop” are common in makerspace names. Mr. Bunger has expertise to offer an opinion on

 3 this issue because he is an expert in the maker movement. As laid out in his report, he analyzed

 4 1431 makerspaces opened in the ten years between December 15, 2008 and December 2, 2018 and

 5 identified the frequency with which these terms are used in names. This information is relevant to

 6 the strength of the mark Sleekcraft factor. As above, Mr. Bunger is not offering an opinion as to

 7 the ultimate conclusion as to whether the marks are strong. Rather, he is providing the

 8 foundational facts on which the jury may base its conclusion. Plaintiff contends that it is improper

 9 to look at the two words separately, but “courts may analyze all components of the mark in

10 determining whether those parts, taken together, merely describe the goods or services offered.”

11 Lahoti v. Vericheck, Inc., 586 F.3d 1190, 1201 (9th Cir. 2009) (finding that the district court

12 should have broken down the VERICHECK mark into “veri-“ and “check” to “separately view the

13 component parts as a preliminary step on the way to an ultimate determination of probable

14 customer reaction to the composite as a whole”) (citation omitted).

15          Reliance on Foreign License Agreements. Mr. Bunger’s fourth opinion also rebuts Dr.
16 Matolo’s testimony. Dr. Matolo had no special expertise in makerspaces or in TechShop’s

17 business. He simply interviewed Messrs. Newton, Woods and Busch (for 30 minutes to one hour

18 each) and researched publicly available information online. Dr. Matolo placed in issue foreign

19 licenses executed years before the U.S. bankruptcy. Dr. Matolo placed in issue that the foreign

20 TECHSHOP marks were “the value” in the 2014 and 2015 foreign licenses. Dr. Matolo placed in

21 issue that the TECHSHOP marks in the U.S. after closing and bankruptcy were worth more than

22 the corresponding foreign trademarks from 2014 and 2015. Plaintiff now wants to preclude Mr.

23 Bunger from offering his opinion as to why looking to these old foreign licenses is not appropriate

24 in quantifying the amount of damages Plaintiff allegedly suffered in the U.S., and the bases for

25 that opinion.

26          Plaintiff contends that testimony rebutting Dr. Matolo needs to come from a licensing or

27 “damages” expert, and that Mr. Bunger is not qualified to do so. Mr. Bunger, however, has the

28 appropriate expertise to opine on this issue. He has nearly 30 years of experience working in

                                           -4-               Case No. 4:18-CV-01044-HSG (JCS)
          DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
         Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 6 of 7



 1 market research and corporate technology. He has at least 20 years of experience in international

 2 business. He has the underlying experience to understand why brand value may differ at different

 3 periods of time and in different geographical areas, and will provide opinions on this issue.

 4                  2.     Objections to Demonstratives Based on Rule 703

 5          Plaintiff objects to all of Mr. Bunger’s demonstratives on the basis of Rule 703 because
 6 they contain hearsay. “Expert witnesses may rely on inadmissible hearsay in forming their

 7 opinions, so long as it is of a type reasonably relied upon by experts in their field.” United States

 8 v. Zarate-Morales, 377 F. App'x 696, 698 (9th Cir. 2010); Fed. R. Evid. 703. “[A]n expert may

 9 disclose facts or data he relied upon in forming his opinion if their probative value in helping the

10 jury evaluate the opinion substantially outweighs their prejudicial effect.” Fed. R. Evid.

11 703. Rule 703 allows an expert to disclose hearsay for the limited purpose of explaining the basis

12 of his opinion and not for the truth of the underlying matter. See Romero by & through Ramos v.

13 S. Schwab Co., Inc., 2017 WL 5885543, at *6 (S.D. Cal. Nov. 29, 2017) (citing Paddack v. Dave

14 Christensen, Inc., 745 F.2d 1254. 1262 (9th Cir. 1984)). Under Rule 703, “basis evidence” that is

15 not admissible for its truth may be disclosed even in a jury trial under appropriate circumstances

16 for the purposes of allowing the jury to evaluate the expert’s opinion.” Williams v. Illinois, 567

17 U.S. 50, 78 (2012); Allison v. Ayers, 2008 WL 5274580, at *2 (C.D. Cal. Dec. 17, 2008) (denying

18 motion to exclude hearsay declaration relied upon by the expert). Here, the slides at issue serve to

19 show the jury the basis for Mr. Bunger’s conclusions that TechShop had negative brand value.

20 The Court can limit the possibility of prejudice by providing an instruction to the jury that the

21 evidence is admitted to explain the expert's opinion and that the hearsay evidence is to be

22 considered solely as a basis for the expert opinion and not as substantive evidence. See Garcia v.

23 Los Banos Unified Sch. Dist., 2007 WL 715526, at *3 (E.D. Cal. Mar. 8, 2007) (citing United

24 States v. 0.56 Acres of Land, 109 F.3d 1493, 1496 (9th Cir.1997)).

25 II.      PLAINTIFF’S OBJECTIONS TO DEFENDANTS’ CLOSING SLIDES
26          Plaintiff objects to Defendants closing slides as not timely disclosed. This is a non-issue
27 since Defendants made plain that they were prepared to disclose their slides by noon on June 9 as

28 required by the Court’s rules.

                                            -5-               Case No. 4:18-CV-01044-HSG (JCS)
           DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
     Case 4:18-cv-01044-HSG Document 205 Filed 06/09/19 Page 7 of 7



 1 DATED: June 9, 2019

 2                                        By          /s/ Andrea Pallios Roberts
 3                                             Ann McFarland Draper (Bar No. 065669)
                                               courts@draperlaw.net
 4                                             Draper Law Offices
                                               75 Broadway, Suite 202
 5                                             San Francisco, California 94111
                                               Telephone: (415) 989-5620
 6
                                               QUINN EMANUEL URQUHART &
 7                                             SULLIVAN, LLP
                                               Kevin P.B. Johnson (Bar No. 177129)
 8                                             kevinjohnson@quinnemanuel.com
                                               Andrea Pallios Roberts (Bar No. 228128)
 9                                             andreaproberts@quinnemanuel.com
                                               555 Twin Dolphin Drive, 5th Floor
10                                             Redwood Shores, California 94065-2139
                                               Telephone:    (650) 801-5000
11                                             Facsimile:    (650) 801-5100

12                                             Ed DeFranco (Bar No. 165596)
                                               eddefranco@quinnemanuel.com
13                                             51 Madison Avenue, 22nd Floor
                                               New York, NY 10010
14                                             Telephone:   (212) 849-7000
                                               Facsimile:   (212) 849-7100
15
                                               John E. Nathan (Pro Hac Vice)
16                                             jnathan155@yahoo.com
                                               John E. Nathan LLC
17                                             1175 Park Avenue
                                               New York, NY 10128
18                                             Telephone:    (917) 960-1667
19                                             Attorneys for Defendants and Counterclaimants
20

21

22

23

24

25

26

27

28

                                         -6-               Case No. 4:18-CV-01044-HSG (JCS)
        DEFENDANTS AND COUNTERCLAIMANTS’ BRIEF RE EVIDENTIARY DISPUTES FOR JUNE 10, 2019
